DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11, 14, 16, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 2017/0122892) in view of Cobianu et al. (U.S. Pub. 2011/0113856).

a driving circuit chip 100/300 (i.e. the substrate, including the driving circuit shown in Fig. 3; see par. [0017] and [0021]);
a gas sensor 108 [0017] on the driving circuit chip 100 (as shown in Fig. 1), the gas sensor 108 including a first sensing region 116 [0017] exposed to an outside of the gas sensing system (as shown in Fig. 1) and configured to sense a first gas to generate a gas sensing result ([0017] and [0022]);
a temperature sensor 106 on the driving circuit chip 100 (as shown in Fig. 1), the temperature sensor including a second sensing region 112 [0017] and an encapsulation layer 114 [0017], the encapsulation layer 114 being located above the second resonator 112 such that the second resonator 112 is not exposed to the outside of the gas sensing system (as shown in Fig. 1), the temperature sensor 112 configured to sense temperature to generate a temperature sensing result ([0017] and [0022]); and
a humidity sensor 104 [0017] on the driving circuit chip 100 (as shown in Fig. 1), the humidity sensor 104 including a third sensing region 110 [0017], the humidity sensor 104 configured to sense humidity to generate a humidity sensing result ([0017] and [0022]), wherein 
the gas sensing system is configured to adjust the gas sensing result (calibrate: [0022]) based on at least one of the temperature sensing result and the humidity sensing result [0022] to generate a gas sensing signal [0022].

Regarding claim 23, Li further discloses an application processor (process unit: Fig. 3; [0022]); and a gas sensing device electrically connected to the application processor (as shown in Fig. 3).
Li does not disclose the gas, temperature, and humidity sensors comprise resonators; and the gas sensor includes a first sensing film, the first sensing film being located on the first resonator such that the first sensing film is exposed to an outside of the gas sensing system, the first sensing film configured to sense a first gas to generate a gas sensing result; and Li does not discloses the system is configured to determine a frequency variation between a first frequency of the gas sensing result of the gas sensor and a second frequency of the temperature sensing result, and to adjust the gas sensing result of the gas sensor based on the frequency variation to generate a gas sensing signal.
Cobianu discloses the gas, temperature, and humidity sensors comprise resonators (see pars. [0011]-[0012], [0025], and [0028]); and the gas sensor includes a first sensing film [0011], the first sensing film being located on the first resonator such that the first sensing film is exposed to an outside of the gas sensing system [0024], the first sensing film configured to sense a first gas to generate a gas sensing result [0024]; and Cobianu discloses the system is configured to determine a frequency variation f0 [0025] between a first frequency of the gas sensing result ([0011] and [0024]) of the gas sensor and a second frequency of the temperature 
Since the art recognizes that Cobianu’s resonators are equivalents of Li's nanowire sensors and known for the same purpose of sensing gas, temperature, and humidity, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s device so that the gas, temperature, and humidity sensors comprise resonators; and the gas sensor includes a first sensing film, the first sensing film being located on the first resonator such that the first sensing film is exposed to an outside of the gas sensing system, the first sensing film configured to sense a first gas to generate a gas sensing result, and the system is configured to determine a frequency variation between a first frequency of the gas sensing result of the gas sensor and a second frequency of the temperature sensing result, and to adjust the gas sensing result of the gas sensor based on the frequency variation to generate a gas sensing signal, as taught by Cobianu.  See MPEP 2144.06(II).

Regarding claims 2, 24, and 25, Li discloses (Figs. 1-3) the driving circuit chip/application processor (see Fig. 3; [0022]) comprises: a calibration circuit [0022] configured to adjust the gas sensing signal by adjusting the gas sensing result of the gas sensor [0022] based on the frequency variation (per the combination with Cobianu, above) to generate the gas sensing signal [0022] (and see the combination with Cobianu, above).


Cobianu discloses the calibration circuit is configured to generate a frequency variation by subtracting at least one of a second frequency variation caused by the temperature sensing result (i.e. the reference frequency: [0011] and [0025]) and a third frequency variation caused by the humidity sensing result (i.e. the reference frequency: [0011] and [0025]) from a first frequency variation caused by the gas sensing result ([0011] and [0024]), and generate the gas sensing signal based on the frequency variation ([0011] and [0024]).
Since the art recognizes that Cobianu’s resonators are equivalents of Li's nanowire sensors and known for the same purpose of sensing gas, temperature, and humidity, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s device so that the calibration circuit is configured to generate a frequency variation by subtracting at least one of a second frequency variation caused by the temperature sensing result and a third frequency variation caused by the humidity sensing result from a first frequency variation caused by the gas sensing result, and generate the gas sensing signal based on the frequency variation, as taught by Cobianu.  See MPEP 2144.06(II). 

Regarding claim 4, Li discloses (Figs. 1-3) an application processor (as shown in Fig. 3) configured to, receive a first sensing signal from the gas sensor 108 [0022], receive a second 
adjust the first sensing signal based on at least one of the second sensing signal and the third sensing signal to generate the gas sensing signal [0022].

Regarding claim 14, Li discloses (Figs. 1-3) the second sensor includes a temperature sensor 106 configured to output the second sensing result according to temperature [0017] and [0022]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 2017/0122892) in view of Cobianu et al. (U.S. Pub. 2011/0113856) in view of Burgi et al. (U.S. Pub. 2014/0377877).

Regarding claim 5, Li’s modified device is applied as above, and discloses receiving a first sensing signal from the gas sensor 108 [0022], receiving a second sensing signal from the temperature sensor 106 [0022], receiving a third sensing signal from the humidity sensor 104 [0022], and adjusting the first sensing signal based on at least one of the second sensing signal and the third sensing signal to generate the gas sensing signal [0022].
Li does not disclose that this is done on a cloud server.
Burgi discloses the received data calibration/adjustment is done on a cloud server [0038].

Such a modification would simplify and reduce the components needed on the sensing device itself.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 2017/0122892) in view of Cobianu et al. (U.S. Pub. 2011/0113856) in view of Bowers et al. (U.S. Patent 6,321,588).

Regarding claims 6 and 12, Li’s modified device is applied as above, but does not disclose the gas sensor, the temperature sensor, and the humidity sensor are implemented as separate sensor chips.
Bowers discloses (Figs. 2 and 3) the gas sensor, the temperature sensor, and the humidity sensor are implemented as separate sensor chips (col. 4, lines 64-65; see Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Li’s device so that the temperature sensor, and the humidity sensor are implemented as separate sensor chips, as taught by Bowers.
Such a modification would make each individual sensor easier to replace if damaged or malfunctioning.

s 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 2017/0122892) in view of Cobianu et al. (U.S. Pub. 2011/0113856) in view of Flewitt et al. (U.S. Pub. 2014/0331778).

Regarding claims 7 and 13, Li’s modified device is applied as above, but does not disclose each of the first resonator, the second resonator and the third resonator includes a film bulk acoustic resonator (FBAR).
Flewitt discloses each of the first resonator, the second resonator and the third resonator includes a film bulk acoustic resonator (FBAR) – (see pars. [0041]-[0042]).
Since the art recognizes that Flewitt’s FBAR resonators are equivalents of Li's nanowire sensors and known for the same purpose of sensing gas, temperature, and humidity (Flewitt: pars. [0041]-[0042]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s device so that each of the first resonator, the second resonator and the third resonator includes a film bulk acoustic resonator (FBAR), as taught by Flewitt.  See MPEP 2144.06(II).

Allowable Subject Matter
Claim 8 is allowed.
Claims 9-10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Firstly, it would appear that the examiner erroneously indicated that claim 16 would be allowable in the previous action.  Since claim 16 was substantially similar to claim 3, which was previously rejected, the current action has been updated and made Non-Final.
Applicant's arguments filed 03-18-2021 have been fully considered but they are not persuasive.  Specifically, on page 13, Applicant argues that Cobianu “does not disclose using discrete temperature and humidity sensors, but rather using two gas resonators 220, 260, let alone determining a frequency variation between a frequency of gas resonator 220 and a frequency the temperature sensor, and adjusting the result output by the gas resonator 220 based on such frequency variation.”  Applicant also remarks that “Cobianu simply discloses using signals from two identical resonators 220, 260 to eliminate sensor drift.”
In regards to the lack of discrete sensors in Cobianu, the rejection is based on a combination of references, and Li discloses discrete sensors.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Cobianu does not disclose two identical resonators.  The resonators 220 and 260 differ in that the reference resonator (260) “possesses a similar response to temperature, humidity and aging with respect to the sensing loop 210, but with no sensing properties” – see par. [0025] (the sensing properties being provided by the sensing film on the sensing resonator 220: [0011]).  Thus, as described in pars. [0011]-[0012] and [0025], the ref) is subtracted from the sensing frequency variation (fs) to obtain/determine/generate the gas sensing signal (f0) free of temperature/humidity influence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852